Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt is acknowledged of the request for continued examination filed 02/01/2022.

Response to Amendment
The affidavit under 37 CFR 1.132 filed 04/27/2022 is insufficient to overcome the rejection of claims 1, 23-2, 28-35, and 44-49 based upon 35 USC 103 over Burczak in view of Meloche and Kasai as set forth in the last Office action because:  The document compares limitations not set out in the claims.

				Withdrawn Rejection
	The rejection of the claims under 35 USC 103 over Burczak in view of Meloche and Kasai is withdrawn. A review of the references could not find a teaching or suggestion of modifying PVA as claimed. Further, there is a similar lack of teaching or suggestion for the activated carboxyl group of the PVA.

					New Objections and Rejections
Specification
The abstract of the disclosure is objected to because it is more than one paragraph, and not descriptive of the claimed invention.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As this Examiner understands the invention, one of the advantages of the instant method is the use of temperatures which might avoid freezing the cells to be immobilized, and risking killing them. Applicant is asked for clarification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 23-26, 28, 29 and 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oharuda in view of EP 2 030 997 B1 (Shubitani et al).
	Oharuda et al teaches a method of producing a water-containing polyvinyl alcohol gel by reacting an aqueous solution, a water-soluble hydrazine compound with a polyvinyl alcohol modified by copolymerization with diacetone acrylamide. The polyvinyl alcohol resin contains 0.1 to 15 mol% of diacetone acrylamide units (see claim 1). The method may be used to form a microorganism-immobilized shaped article (claims 2 and 3). At page 7, a 4% solution of PVA at 20 C has a viscosity of 3 mPa.s or more. Gelation temperature and stress are determined by the composition , and in this case determined by the PVA content.  Aminopolyacrylamide is added to the composition at Example 3. The method of Oharuda et al sets out immobilization of the cells which is equivalent to the instant immunoisolation layer of the instant claims.  While Oharuda et al only sets out examples of viscosity as high at 26.8 at Example 1, those of ordinary skill would have found it well within their skill to use any value above 3 mPa.s as suggested.
	Further, while Oharuda et al does not set out an activated carbonyl group, Shubitani et al show that reaction with diacetone acrylamide produces an activated carboxyl group (see Abstract, [0012], [0022], claims]. Therefore, Shubitani et al shows that the chemical reaction between PVA and diacetone acrylamide forms the activated carboxyl group of the claims. The instant claims would have therefore been obvious to one of ordinary skill in the art at the time of filing given the teachings of Oharuda in view of Shubitani et al.

Claims 29, 30, 31, 34, 35 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oharuda in view of Shubitani et al, both in view of Burczak (Biomaterials, vol. 17, issue 24, pp. 2351-235 (1996).
The teachings of Oharuda in view of Shubitani et al are cited above, and are directed to using a carbonyl activated PVA diacetone acrylamide copolymer which can be used for immunoisolation of microorganisms. Neither reference however teaches isolation of human cells. 
Burczak teaches that  PVA hydrogel microcapsules are biocompatible for entrapment and immunoisolation of pancreatic islets of Langerhans (pancreatic cells) using a crosslinked PVA hydrogel. The crosslinking process may be chemical or radiation based, and therefore encompasses the methods taught by Oharuda. Burczak also teaches that the biological environment provides calcium and magnesium ions that are known to form complexes with PVA chains by coordinated bonds, further resulting in cross-linking (last 4 lines of second full paragraph, left column, page 2352). Physiological fluids ae also well known to contain buffers and glucose.  Burczak further teaches reinforcement of the hydrogel with a support structure of polyethyleneterephthalate (PET) and commercial grade polyethylene (PE) foil (see last paragraph of left column, page 2352). This is sealed with a corona discharge pretreated PET mesh (second full paragraph, right column, page 2352). It would therefore have been well within the skill of the ordinary practitioner to claims the instant PVA / diacetone acrylamide copolymer for isolation of pancreatic cells in view of the teachings of Oharuda and Subitani et al in view of the methods used by Burczak. The instant claims would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Oharuda in view Shubitani, both in view of Burczak.

Claims 44 -49  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oharuda in view of Shubitani et al, both in view of  Meloche (World J Gastroenterol; vol. 13, issue 47, pp. 6347-6355; 2007).

The teachings of Oharuda in view of Shubitani et al are cited above, and are directed to using a carbonyl activated PVA diacetone acrylamide copolymer which can be used for immunoisolation of 
microorganisms. Neither reference however teaches the use of encapsulated/isolated pancreatic cells for the treatment of diabetes. 
	Meloche sets out a transplantation for the treatment of Type 1 diabetes comprising either whole pancreas, or pancreatic islets (see Abstract). Given the physiological function of pancreatic islets of Langerhans cells, those of ordinary skill would expect a reduction in blood glucose levels once the implant is put in place, and would expect this reduction for as long as the implant was viable. The ordinary practitioner would know to optimize the number of embedded pancreatic cells in order to maintain reduction in blood serum glucose at therapeutic levels. Lastly the proportion of PVA gel and crosslinker is taught by the primary references to Oharuda in view of Shubitani et al. Therefore, the instant claims would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Oharuda in view of Shubitani et al, both in view of Meloche.


Conclusion
	No claims are allowed.








						Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz